Title: To Benjamin Franklin from Gustavus Conyngham, 16 June 1781
From: Conyngham, Gustavus
To: Franklin, Benjamin


Sir.
Dunkirk June 16th. 81
With pleasure I can informe you that Once More I have Obtained my Liberty After Many Difficulties, Mrs. Conyngham being Arrived in france Some time past I expect She may be on the way to england. Should she be in Paris You Will be kind to Give her thiss information, I shall Waite heare to I have the Pleasure to heare from you, I hope Shall be Able to Procure A Safe and Speedy Passage to
I am Sir Your most Obdt. & Very hhble. Servt.
Gustavus Conyngham

  Should Mrs. Conyngham be in Paris be pleased. to Advise her to stay to I Can Get theare.
 
Notation: Capt Connyngham June 16 1781
